68 F.3d 1409
314 U.S.App.D.C. 358
UNITED STATES of America, Appellee,v.Corey D. BOYD, Appellant.
No. 92-3020.
United States Court of Appeals,District of Columbia Circuit.
Nov. 1, 1995.

Before EDWARDS, Chief Judge, WALD and GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Prior report:  55 F.3d 667.


2
Upon consideration of the Joint Motion to Remand Case for Entry of Guilty Plea, it is


3
ORDERED, by the Court, that the motion is granted and this case is remanded to the district court.


4
The petition for rehearing is dismissed as moot.


5
This Clerk is directed to transmit a certified copy of this order to the District Court in lieu of a formal mandate.